

Exhibit 10.8
 
Equipment Purchase Agreement
 


Purchaser       Jinzhou Halla Electrical Equipment Co., Ltd.
Seller  Suzhou Tenuo Automation Co., Ltd.


1
Name: PMC automobile starter assembly line

Specification: it is set forth in the equipment catalogue
Price: RMB1,603,000.00


Name: commercial vehicle starter assembly line
Specification: see equipment catalogue
Price: RMB1,665,000.00
Total amount: RMB3,268,000.00


2
Technical standard and acceptance standard

Technical standard: in accordance with the relevant Technical Agreement
Acceptance standard: in accordance with the Technical Agreement at the
Purchaser’s site


3
Effectiveness of contract

This contract shall be effective from the signing date


4
Delivery date

The contracted equipment shall be delivered to Purchaser’s factory before 31
May, 2006.


5
Delivery means/place

Factory of the Purchaser


6
Technical information

Along with delivery of the contracted equipment, all relevant operation manuals,
maintenance instructions, drawings, electrical and pneumatic diagrams and their
electronic files shall be delivered to the Purchaser


7
Warranty

The warranty period shall be one year commencing from the date of acceptance.


8
Payment

50% of the contract value (RMB1,634,000.00) shall be paid fifteen (15) days
after signing of this contract, 45% of the contract value (RMB1,470,600.00)
shall be paid fifteen (15) days after acceptance, while the remaining 5%
(RMB163,400.00) shall be paid fifteen (15) days after one year the product is in
use and remain in ordinary working conditions.


 
1

--------------------------------------------------------------------------------

 
 
9
Confidentiality

The Purchaser shall keep confidential information regarding samples and design
provided by the Seller.
 
10
Breaches of the Contract

Delivery shall be made in accordance with this contract. Any delay in delivery
may result in a late fee in an amount of 0.2% of the sale price for each day
after the stipulated delivery date set forth in this contract.


11
Dispute Solution



12
Attachment

The Technical Agreement is a part of this contract.


13
Miscellaneous



Jinzhou Halla Electrical Equipment Co., Ltd.
Seal


Suzhou Tenuo Automation Co., Ltd.
Seal


Signature Date: 1 January, 2006
 
2